By the Court.
The evidence offered by the claimant, “ for the purpose of showing that no true and attested copy of the order of notice issued by the court was ever posted on the building,” was properly rejected. The claimant, having appeared and pleaded in the Municipal Court, could not for the first time in the Superior Court, upon appeal, object that the notice of the information was not properly served. Commonwealth v. Gregory, 7 Gray, 498. Commonwealth v. Harvey, 111 Mass. 420.
One of the issues was whether the apparatus and implements seized by the officer were used, or kept and provided to be used, in unlawful gaming, in any place resorted to for the purpose of unlawful gaming. Pub. Sts. c. 212, § 2, cl. 7. Evidence that the rooms in question were resorted to for unlawful gaming at times previously to August 18, 1885, the day of the seizure, tended to prove that on that day the implements were kept for use in unlawful gaming, and was competent.

Exceptions overruled.